Citation Nr: 1113448
Decision Date: 04/05/11	Archive Date: 06/14/11

Citation Nr: 1113448	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-47 819	)	DATE APR 05 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in compensation benefits for dependent child M.S. retroactive to May 1, 2005, was proper.

2.  Entitlement to additional compensation benefits for a dependent child L.S. based upon school attendance.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K.S., and L.S.

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1981 and from August 1981 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO reduced the Veteran's compensation benefits for dependent M.S. retroactively from May 1, 2005.  In the March 2009 notice of disagreement (NOD), the Veteran disagreed with the reduction for M.S. and requested additional compensation for dependent L.S. based on school attendance.  In November 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (VA Form 9) in December 2009.  For the reasons explained below, the Board has recharacterized these issues as set forth on the title page.  

In September 2010, the Board remanded the appeal so that a Board hearing could be scheduled at the RO.  In October 2010, the Veteran, his wife (K.S.), and his daughter (L.S.) testified before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2010, the Veteran requested that his daughter (L.S.) be added as dependent helpless child.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to additional compensation benefits for dependent L.S. based on school attendance from March 13, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's son, M.S., was born on July [redacted], 1985; he turned 18 years old on July [redacted], 2003, and 23 years old on July [redacted], 2008.  

3.  M.S. began attending college in the fall of 2003, and continued attending college through the spring of 2008; the Veteran filed a claim for additional compensation for M.S. based on school attendance within one year of his 18th birthday.

4.  The Veteran's daughter, L.S., was born on August [redacted], 1987; she turned 18 years old on August [redacted], 2005, and 23 years old on August [redacted], 2010.

5.  A claim for additional benefits for dependent L.S. based on school attendance was not received until March 13, 2009.


CONCLUSIONS OF LAW

1.  The reduction in compensation benefits for dependent child M.S. retroactive to May 1, 2005, was not proper.  38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2010).

2.  Compensation benefits for dependent M.S. based on school attendance from July [redacted], 2008, are precluded as a matter of law.  38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2010).

3.  The criteria for additional benefits for dependent L.S. based on school attendance during the period from August [redacted], 2005 to March 12, 2008, were not met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Governing Laws and Regulations

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. 
§ 3.652(b).  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

Factual Background and Legal Analysis

In March 1997, the Veteran was awarded a combined 40 percent rating for his service-connected disabilities.  Later that month, he filed a "Declaration of Status of Dependents" (VA Form 21-686C) listing his son, M.S, and his daughter, L.S., as his dependents.  Their birth certificates had been previously submitted to VA.

In an April 1997 letter, the RO notified the Veteran that his dependents had been added to his award.  The letter notified him that his award would be reduced when each child turned 18.  

Dependent M.S.

The Veteran's son, M.S., was born on July [redacted], 1985, as reflected on a birth certificate submitted by the Veteran.  Therefore, M.S.'s 18th birthday occurred on July [redacted], 2003, and his 23rd birthday occurred on July [redacted], 2008.

In June and July 2003, the Veteran submitted a "Request for Approval of School Attendance" (VA Form 21-674), indicating that M.S. was planning on attending Penn State in September 2003.  His expected date of graduation was June 2007.  

In a September 2003 letter, the RO notified the Veteran that he would continue to receive additional compensation for M.S. based on school attendance through June 2007.  The RO requested that the Veteran fill out a "School Attendance Report" (VA Form 21-674b) within 60 days after M.S. began school.  The Veteran submitted the requested form later that month.

In an April 2004 computer generated letter, VA requested the Veteran fill out a "Certification of School Attendance or Termination" (VA Form 21-8960) for M.S.  The Veteran returned the form later that month, certifying that M.S. was attending Penn State and would graduate with a Bachelor's degree in 2007.

In an April 2005 computer generated letter, VA requested the Veteran fill out a "Certification of School Attendance or Termination" (VA Form 21-8960) for M.S.  The Veteran returned the form later that month, certifying that M.S. was attending Penn State.  

Later that month in April 2005, VA requested the Veteran fill out a "Status of Dependents Questionnaire".  He returned the questionnaire later that month, continuing to claim M.S. and L.S. as his dependents.

In a March 2007 computer generated letter, VA requested the Veteran fill out a "Certification of School Attendance or Termination" (VA Form 21-8960) for M.S.  The Veteran returned the form later that month, certifying that M.S. was attending Corning Community College and would graduate in May 2008.  It was date-stamped by VA on March 29, 2007.

In an October 2008 letter, the RO notified the Veteran that it had not received a "Certification of School Attendance or Termination" form and that April 2005 was last month that VA knew M.S. to be in school and unmarried.  The RO stated that because the Veteran had not sent back the form certifying that the M.S. was still in school and unmarried, the RO was proposing to reduce his compensation benefits retroactively from May 1, 2005.  

During the October 2010 Board hearing, the Veteran testified that his son, M.S., had been attending college since he graduated high school.  According to the Veteran's March 2009 NOD, the Veteran attended Penn State for five semesters from the fall 2003 to the fall of 2005, and then enrolled at Mansfield State for one semester in the spring of 2006.  He then transferred to Corning Community College in the fall of 2007 and remained there through the spring of 2008.  

At the outset, the Board notes that M.S. turned 23 years old on July [redacted], 2008.  Therefore, the Veteran is not entitled to receive additional compensation for him as a dependent effective July [redacted], 2008, regardless of whether he was still attending school.  See 38 C.F.R. §§ 3.57, 3.503.

Prior to July [redacted], 2008, the Board finds that the Veteran's son, M.S., was attending school and therefore, the Veteran is entitled to additional compensation for M.S. as a dependent child.  The Board points out that although the RO discontinued benefits because the Veteran did not respond to a request by VA that he certify M.S.'s school attendance, no such request by VA is found in the claims file.  In fact, the RO erroneously stated that the Veteran had not certified school attendance for M.S. since April 2005, when, in fact, the Veteran had done so in March 2007.  A review of the claims file indicates that each time VA requested that the Veteran fill out and return a form certifying M.S.'s school attendance, the Veteran did so.  Furthermore, he has since certified that M.S. attended college each semester during the relevant time period.  

Dependent L.S.

The Veteran's daughter, L.S., was born on August [redacted], 1987, as reflected on a birth certificate submitted by the Veteran.  Therefore, L.S.'s 18th birthday occurred on August [redacted], 2005, and her 23rd birthday occurred on August [redacted], 2010.

As noted above, in an April 1997 letter, the Veteran was notified that his compensation benefits would be reduced when each of his children turned 18 years old.  After the Veteran's son, M.S., turned 18 years old, the Veteran submitted a Request for Approval of School Attendance.  In a September 2003 letter, the RO notified the Veteran that he would continued to receive additional compensation for his son, M.S., based on school attendance until his estimated time of graduation (July 2007), and would continued to receive additional compensation for his daughter, L.S., until she reached the age of 18 in August 2005. 

The claims file does not indicate that the Veteran filed a claim for additional compensation for dependent L.S. based on school attendance within a year of her 18th birthday.  In fact, the claims file reflects that the first time the Veteran mentioned that his daughter was attending school was in the March 2009 NOD.  The Board points out that compensation may be paid based on a course of instruction at an approved education institution which began after a child's 18th birthday if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  The Board construes the March 2009 NOD as an informal claim for additional compensation for dependent child L.S. based on school attendance.  As will be discussed in the remand portion of this decision, the Veteran may be entitled to additional compensation for L.S. from March 2008 until her 23rd birthday in August 2010.  However, because the evidence of record does not indicate that the Veteran requested additional compensation based on L.S.'s school attendance prior to March 2009, as a matter of law, he is not entitled to such benefits prior to March 13, 2008.

The Board is sympathetic to the Veteran's assertions that he did not realize that his benefits had been reduced when L.S. turned 18 years old; however, the record clearly indicates that he was notified that such a reduction would occur.  Furthermore, based on the fact that he applied for additional compensation for his son, M.S., based on school attendance, he clearly had knowledge that the same requirements would apply to his daughter, L.S., when she turned 18 years old.  



ORDER

As the reduction in compensation benefits for the Veteran's son, M.S., retroactive to May 1, 2005, was not proper, additional benefits for dependent child M.S. for the period from May 1, 2005 to July 20, 2008, are reinstated.

Additional benefits for the Veteran's daughter L.S. during the period from August [redacted], 2005 to March 12, 2008 are denied.


REMAND

As alluded to above, in the Veteran's March 2009 NOD, he requested additional compensation for his daughter L.S. based on school attendance.  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).  As this was the first time the Veteran requested dependency benefits for his daughter based on school attendance, the Board has interpreted the NOD to be an informal claim for benefits.  The NOD was filed on March 13, 2009; therefore, the Veteran may be entitled to additional compensation for L.S. based on school attendance from March 13, 2008.  

During the Board hearing, the Veteran and his daughter testified that she attended Penn State in the spring of 2008 and then enrolled at Corning Community College in the fall of 2008.  She then had to quit school in November 2008 due to health problems.  In October 2010, the Veteran submitted an enrollment certification form from Corning Community College, which indicated that L.S. was enrolled at the school full time from August 2008 to December 2008.  

The Board points out that the RO has not considered whether the Veteran is entitled to additional compensation for L.S. based on school attendance as certified in his March 2009 NOD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this claim, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and determine whether any additional development is needed prior to adjudicating whether the Veteran is entitled to additional compensation for L.S. based on school attendance since March 13, 2008.

2.  Thereafter, the RO/AMC should adjudicate the claim for additional compensation benefits for dependent L.S. based on school attendance from March 13, 2008.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


